Case
Case1:18-cv-08100-PAC
     1:18-cv-08100-PAC Document
                       Document35-1 Filed09/05/18
                                1-1 Filed 11/16/20 Page
                                                   Page11of
                                                          of22




                    EXHIBIT A
    EMPLOYMENT CONTRACT
Case
Case1:18-cv-08100-PAC
     1:18-cv-08100-PAC Document
                       Document35-1 Filed09/05/18
                                1-1 Filed 11/16/20 Page
                                                   Page22of
                                                          of22
